On Motion for Reconsideration.
Republic contends we based our decision on evidence outside the record. The decision, however, is based on a strict construction of the term “written order” in OCGA § 9-2-60, which is not expressly defined and which is too uncertain to mandate a dismissal of a suit which was neither inactive nor unresolved. OCGA § 9-2-60 is a forfeiture statute; it must be strictly construed and liberally applied to work a just determination of every suit. OCGA § 9-11-1.
Contrary to Republic’s assertions, evidence of Republic’s dilatory ' tactics is in the record and is relevant to show the injustice that can be worked by a careless construction of OCGA § 9-2-60. Republic’s counsel’s June 19, 1987 letter offering to settle only Hoyal’s claims appears in the record. On motion for reconsideration, Republic urges facts not in the record, to wit, that its counsel “offered to go to Hoyal’s house to deliver the release and settlement check [or] to meet Hoyal in counsel’s office to pay the settlement in exchange for the signed release. . . . The obvious danger ... in mailing the release and settlement check to Hoyal is that Hoyal would cash the settlement check and refuse to sign the release.” However, Republic could have sent the release to be executed before it sent any money. The record shows Hoyal wrote Republic’s counsel in July 1991, asking him to “send me the release by mail and I will sign it and return it to you”; and Republic’s counsel wrote Hoyal instructing him to come to Republic’s counsel’s office, and “I shall prepare a Release . . . and [pay] the settlement funds of $300.00 after you have signed the Release.” (Emphasis supplied.) Hoyal filed these letters in the record, with a letter to the clerk asking that the case be put on the next jury calendar and stating that he had tried every way he knew to settle the case but that Republic’s counsel was “just playing games” and that “I have [phoned and written] him many times and ask[ed] that he please send me the release by mail and I will sign it and return it to him — however he always finds a way to continue this harassment towards me. ... I would never invite anyone to my home that has treated me like [he] has done for the past few years. He can send me the money by mail or we will go to court.” The record thus shows that Republic would not effect the settlement without forcing Hoyal to a *94personal confrontation which Hoyal found harassing and oppressive.
Decided July 16, 1993
Reconsideration denied July 30, 1993
Parkerson, Shelfer & Connell, George H. Connell, Jr., for appellant.
Joe Hoyal, pro se.
To illustrate the unfairness of a dismissal of an active case which the defendant has prolonged, we note another letter apparently from Republic’s counsel attached to Hoyal’s brief, which, if authentic, shows that after the trial court denied Republic’s motion to dismiss and after Republic filed a notice of appeal, Republic’s counsel wrote Hoyal: “I am enclosing a copy of the October 5, 1992 letter [which you refused to accept by certified mail]. Please read the letter carefully. You have thirty days from the date of this letter to voluntary withdraw, abandon, discontinue, or dismiss [your] lawsuit.” (Emphasis supplied.) Inasmuch as Republic’s motion for dismissal had been denied and the case was still legally pending, this demand and the implicit threat by Republic’s counsel invite scrutiny under any claims Hoyal may file under OCGA § 9-15-14.
The record proves the parties agreed to settle this case for $300 in 1987, but Republic refused to effect the settlement and Hoyal’s efforts to get a trial were thwarted through no fault of his own, as the trial court found. This case is the paradigm to prove the injustice that would be worked by construing loose words in OCGA § 9-2-60 to reward a dilatory defendant with an automatic dismissal.

Motion for reconsideration denied.